Citation Nr: 0612826	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-40 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDING OF FACT

VA audiological examination in November 2005 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 35 decibels in the veteran's service-connected left 
ear, with speech recognition of 96 percent, corresponding to 
Level I hearing. Pure tone thresholds averaged 50 decibels in 
his service-connected right ear, with speech recognition of 
94 percent, corresponding to Level I hearing.  These 
certified results are essentially similar to other 
audiometric findings on file.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in May 2003.  By this letter, 
the RO notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed.Cir. Apr. 5, 2006).  In this letter, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted May 2003 "duty to assist" letter was issued 
before the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, evidence in the record 
demonstrates the veteran is not entitled to an increased 
rating for his service-connected bilateral hearing loss.  
Therefore, any lack of notice here by the VA to the veteran 
as now required by Dingess/Hartman constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

In an October 2003 rating decision, the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned a non-compensable disability evaluation.  

An April 2003 private medical record reflects an audiological 
evaluation of the veteran.  He chiefly complained of tinnitus 
in his right ear and hearing difficulties.  It was noted that 
testing revealed a mild, precipitously sloping to severe 
sensorineural hearing loss bilaterally, beginning at 3000 
Hertz (Hz) in the left ear and 1500 Hz in the right ear.  
Speech discrimination scores were good in the left ear and 
fair in the right ear when speech stimuli were presented at 
the patient's most comfortable loudness level.  The 
audiologist related that these test findings "may be the 
result of" the veteran's exposure to acoustic trauma in 
World War II.  On examination, tympanometry indicated normal 
middle ear pressure with a flaccid tympanic membrane 
bilaterally.  

Audiogram findings, in pure tone thresholds, in decibels, 
appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
60
60
60
LEFT
       
25
25
55
60

Speech recognition scores on the Maryland CNC Word List were 
88 percent in the veteran's left ear and 76 percent in his 
right ear.

The veteran underwent a VA audiology examination in June 
2003.  According to the examination report, the veteran was 
placed in an explosive decompression chamber during training 
and as a result of the pressure change he experienced a 
decrease in his hearing bilaterally as well as tinnitus.  On 
examination, the veteran had a normal auricle, ear canal, and 
tympanic membrane bilaterally.  External, middle and inner 
ear were normal with no clinical evidence of active disease.  
There was no tenderness over the mastoid.  The veteran was 
diagnosed with bilateral sensorineural hearing loss.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
55
60
65
LEFT
       
15
20
55
60

The veteran had a pure tone average of 37 decibels in his 
left ear and 48 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 88 
percent for the right ear and 94 percent in the left ear.  It 
was noted that the veteran's pure tone test results revealed 
normal hearing through 1000 Hz, sloping from a mild to severe 
sensorineural hearing loss thereafter in the right ear, and 
normal hearing through 2000 Hz, sloping from a moderate to 
moderately severe sensorineural hearing loss thereafter in 
the left ear.

A September 2003 private medical record reflects an 
examination of the veteran.  It was noted the veteran had a 
history of tympanic membrane ruptures and bleeding from his 
ears.  According to this record, he also had unprotected 
noise exposure while in the military flying jets and manning 
artillery.  An audiogram revealed moderate to severe high 
frequency sensorineural hearing loss with equivalent 
discriminations.  Reflexes were present and tympanograms were 
normal.  The impression was that the hearing test was 
consistent with the noise exposure, which the veteran's 
osteopath felt was related to the veteran's military service 
and exposure to 50-caliber machine guns and B17 aircraft with 
high altitude to low altitude changes, as well as 
decompression chambers which caused the veteran's tympanic 
membranes to rupture and bleed.  It was noted the veteran was 
a candidate for a hearing aid.

In November 2003, the veteran submitted the results of a 
private audiogram conducted in September 2003.  Audiogram 
findings, in pure tone thresholds, in decibels, appeared to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
55
55
70
LEFT
       
20
25
50
65

Speech recognition scores on the Maryland CNC Word List were 
88 percent in both the veteran's left and right ears.

The veteran underwent a VA audiology examination in November 
2005.  According to the examination report, the veteran was a 
World War II veteran who served as a radio operator gunner 
with definite noise exposure and with no hearing protection 
provided.  He complained of constant tinnitus which increased 
in intensity with his difficulty of hearing.  The veteran 
said his hearing gradually deteriorated bilaterally since 
World War II and was most noticeable in the previous eight to 
nine years.  On examination, the veteran had a normal 
auricle, ear canal, and tympanic membrane bilaterally.  
External, middle and inner ear were normal with no clinical 
evidence of active disease.  There was no tenderness over the 
mastoid.  The veteran was diagnosed with bilateral 
sensorineural hearing loss.  

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
60
60
60
LEFT
       
20
25
45
50

The veteran had a pure tone average of 35 decibels in his 
left ear and 50 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 94 
percent for the right ear and 96 percent in the left ear.  It 
was noted that the veteran's hearing thresholds for his right 
ear were essentially within normal limits between 250 and 
1500 Hz, with moderately severe sensorineural hearing loss 
between 2000 and 6000 Hz, and with severe loss thereafter.  
The hearing thresholds for the left ear were essentially 
within normal limits between 250 and 2000 Hz, with sloping 
moderate to severe sensorineural hearing loss found between 
3000 and 8000 Hz.  The speech recognition scores were noted 
good for each ear.


III.  Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2005), represent the average impairment of 
earning capacity resulting from disability.

The Board notes that the October 2003 rating decision granted 
service connection and the currently assigned noncompensable 
0 percent disability evaluation.  In February 2004, the RO 
received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected 
bilateral hearing loss.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2005)). The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in April 2003, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.

The results of the November 2005 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 50 decibels with speech recognition of 94 
percent, and an average of 35 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level I and his left ear hearing acuity was at Level I, thus 
corresponding to the noncompensable disability evaluation 
that is currently assigned.

The results of the September 2003 private examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 51 decibels with speech recognition of 
88 percent, and an average of 40 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level II, 
thus corresponding to the noncompensable disability 
evaluation that is currently assigned.  Further it is not 
clear that the proper tests were used for the speech 
recognition findings.

The results of the June 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 48 decibels with speech recognition of 88 
percent, and an average of 37 decibels with speech 
recognition of 94 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear hearing acuity was at Level I, thus 
corresponding to the noncompensable disability evaluation 
that is currently assigned.

The results of the April 2003 private examination indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 51 decibels with speech recognition of 
76 percent, and an average of 41 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level IV and his left ear hearing acuity was at Level II, 
thus corresponding to the noncompensable disability 
evaluation that is currently assigned.  Again, it is not 
clear that proper tests were used.  In view of the 
essentially similar findings, it does not matter.

The Board carefully has considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. § 
4.85 establishes a noncompensable rating for his service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he has difficulty communicating in the 
presence of background noise and with the television on, but 
no specific compensation is provided based upon such 
inability.  

Further, the Board carefully has reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for his service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


